UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5203



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TYRENE SHERMAN GRIFFIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-04-16-H)


Submitted:   June 22, 2006                 Decided:   August 2, 2006


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant.      Frank D.
Whitney, United States Attorney, Anne M. Hayes, Assistant United
States Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tyrene Griffin appeals from the 188-month sentence imposed in

the Eastern District of North Carolina on his separate convictions

of being a felon in possession of a firearm and a felon in

possession of ammunition, in violation of 18 U.S.C. § 922(g).   He

contends that his classification as an armed career criminal under

the Armed Career Criminal Act (the “ACCA”) was made in error

because (1) he did not have three predicate convictions for violent

felonies or serious drug offenses that had been “committed on

occasions different from one another,” 18 U.S.C. § 924(e)(1), and

(2) in concluding to the contrary, the sentencing court engaged in

improper fact-finding, in contravention of his Sixth Amendment

rights.   As explained below, we reject Griffin’s contentions and

affirm.



                                I.

     In August 2003, Detective Linwood Mercer of the Williamston

(North Carolina) police received information that Griffin was

selling crack cocaine from his residence.     On August 29, 2003,

Mercer executed a search warrant that authorized the search of both

Griffin and his Williamston residence.     In addition to seizing

crack cocaine, marijuana, and drug paraphernalia in the search,

Mercer recovered a 9-millimeter handgun with an obliterated serial

number and fourteen rounds of .38 special Winchester ammunition.


                                2
      On February 19, 2004, a grand jury returned a two-count

indictment against Griffin, charging him with being a felon in

possession of a firearm (Count One) and a felon in possession of

ammunition (Count Two), both in contravention of 18 U.S.C. §

922(g).       The indictment specified that Griffin possessed the

firearm and ammunition after “having been convicted of a crime

punishable by imprisonment for a term exceeding one year.”    J.A.

6.1       Griffin thereafter pleaded guilty to both counts of the

indictment, without the benefit of a plea agreement.    During his

Rule 11 plea hearing, Griffin admitted that he had possessed the

handgun and the ammunition as alleged, and that he had previously

been convicted of a crime punishable by imprisonment for a term

exceeding one year.

      On October 26, 2005, the probation officer submitted to the

district court his final presentence report (“PSR”) on Griffin,

which indicated, inter alia, that Griffin had been previously

indicted in the Martin County (North Carolina) Superior Court on

three counts of “Statutory Rape and Indecent Liberties.” According

to the PSR, these three charges arose from alleged sexual contact

that Griffin had with a fourteen-year-old girl in March 2002 and

May 2002, and again on April 22, 2003.   The PSR indicated that, on

July 18, 2003, Griffin pleaded guilty in Martin County to three



      1
      Citations herein to “J.A. ___” refer to the contents of the
Joint Appendix in this appeal.

                                  3
North Carolina offenses of “Indecent Liberties With a Child” (the

“sex offense convictions”).         The PSR further reflected that its

information regarding the sex offense convictions was derived from

unspecified “court records.”        J.A. 48-49.

     With respect to Griffin’s felon-in-possession convictions in

this case, the PSR recommended a base offense level of 26.              Relying

on the three previous sex offense convictions in Martin County,

however,   the   PSR    concluded   that   Griffin   was   an   armed    career

criminal under the ACCA, and it thus set his base offense level at

34 and placed him in criminal history category VI.                  See USSG

§ 4B1.4 (2004).        The PSR recommended a three-level reduction for

acceptance of responsibility, see id. § 3E1.1, resulting in a total

offense level of 31 and a Guidelines sentencing range of 188 to 235

months.2

     Griffin filed an objection to the PSR, contending that he was

not an armed career criminal. Specifically, he maintained that the

sex offense convictions were not for offenses committed on separate

occasions, but for “a continuous course of consensual conduct with

the same victim.”        J.A. 56.   The court overruled his objection,

however, and sentenced him to two concurrent 188-month terms of

imprisonment.     This sentence complied with the mandatory minimum



     2
      The parties agree that, in the absence of the ACCA
enhancement, Griffin’s total offense level would have been 23, and
his criminal history category would have been IV, resulting in a
Guidelines sentencing range of 70 to 78 months.

                                      4
sentence of 180 months imprisonment prescribed by the ACCA, see 18

U.S.C. § 924(e)(1), but it was more than the 120-month maximum

provided    for   in   his    statute   of    conviction,   absent   the   ACCA

enhancement, see id. § 924(a)(2).              Griffin has timely noted an

appeal of his sentence, and we possess jurisdiction pursuant to 28

U.S.C. § 1291.



                                        II.

      In this appeal, Griffin makes two contentions concerning his

sentence:     (1) that the district court erred in determining that

his   three   previous       sex   offense    convictions   were   for   crimes

“committed on occasions different from one another,” see 18 U.S.C.

§ 922(e)(1); and (2) that the court had unconstitutionally enhanced

his sentence beyond the maximum authorized by the statute of

conviction, on the basis of judicially-found facts derived from

unspecified “court records.”          We assess these contentions in turn.



                                        A.

      The   district    court’s     conclusion    that   Griffin’s   previous

convictions were for crimes committed on occasions different from

one another is a question of law that we review de novo.                 United

States v. Hobbs, 136 F.3d 384, 387 (4th Cir. 1998).                  The ACCA

mandates a minimum sentence of 180 months if a felon in possession

of a firearm or ammunition has “three previous convictions . . .


                                        5
for a violent felony or a serious drug offense, or both, committed

on occasions different from one another.”         18 U.S.C. § 924(e)(1).

Under our precedent, two offenses have occurred on occasions

different from one another if they arose out of “separate and

distinct criminal episode[s],” each of which is “isolated with a

beginning and an end.”      United States v. Letterlough, 63 F.3d 332,

335 (4th Cir. 1995).

      Griffin does not contend that his three previous sex offense

convictions were not violent felonies for the purposes of 18 U.S.C.

§ 924(e)(1), but maintains that his previous convictions were for

crimes that did not occur on occasions different from one another.

In his view, his earlier sex offenses were part and parcel of a

“continuous course of consensual conduct.”              Unfortunately for

Griffin, we rejected a similar contention in Letterlough.            There,

we concluded that the defendant’s two drug transactions with the

same person an hour-and-a-half apart were “not part of a continuous

course of criminal conduct,” but had been committed on occasions

different from one another.           See Letterlough, 63 F.3d at 337

(alterations omitted).        In so ruling, we observed that, if an

accused completed a criminal act, had time “to make a conscious and

knowing decision to engage in” another criminal act, and then chose

“to engage in another separate and distinct criminal transaction,”

the   two   crimes   had   occurred   on   occasions   different   from   one

another.    Id.   Each of Griffin’s previous sex offense convictions


                                      6
arose from a separate and distinct criminal episode:             an act of

sexual contact that could be isolated with a beginning and an end.

Moreover, Griffin committed his sex offenses in March 2002 and May

2002, and again on April 22, 2003.        Griffin thus had sufficient

time to make a “conscious and knowing decision” before engaging in

each subsequent offense.

     In contending that his previous convictions were not for

offenses that occurred on occasions different from one another,

Griffin raises the factors for “separate-and-distinct” offenses

spelled out in Letterlough and revisited by us in Hobbs.           In both

cases we recognized that, “[i]n engaging in this separate-and-

distinct analysis, sentencing courts consider (i) whether the

offenses occurred in different geographic locations; (ii) whether

the offenses were substantively different; and (iii) ‘whether the

offenses     involved    multiple    victims     or   multiple    criminal

objectives.’”    Hobbs, 136 F.3d at 388 (citing Letterlough, 63 F.3d

at 335-36).

     Griffin suggests that his previous offenses did not occur on

different occasions because none of the foregoing factors are

satisfied.     The factors spelled out in Letterlough and Hobbs,

however, are not dispositive; rather, they simply aid a sentencing

court   when    “the    factual   permutations    surrounding    the   ACCA

. . . create havoc.”      Letterlough, 63 F.3d at 335.     Specifically,

the sentencing courts have applied these factors “where defendants


                                     7
have claimed that their prior criminal acts took place on one

occasion because they were committed within an extremely short time

span.”      Id. at 336-37 (concluding that two drug transactions more

than   an    hour   apart   occurred   on   occasions    different   from   one

another); see also Hobbs, 136 F.3d at 387 n.5, 389-90 (assuming for

purposes of appellate review that three burglaries occurred within

an hour of each other and concluding they had occurred on occasions

different from one another).           Griffin, however, does not contend

that his previous sex offense convictions were for crimes committed

during an extremely short time span.           Instead, he maintains they

were part of a “continuous course of consensual conduct,” which

took place over an extended period of time.             Because the timing of

Griffin’s previous offenses is a dispositive point, we need not

look to and analyze separately the factors specified in Letterlough

and Hobbs.     In these circumstances, the district court did not err

in concluding that Griffin’s three previous convictions arose from

offenses that occurred on occasions different from one another.

His challenge to his armed career criminal classification on this

basis is thus without merit.



                                       B.

       Griffin next contends that the district court contravened his

Sixth Amendment rights by enhancing his sentence on the basis of

judicially-found facts.        Because Griffin has raised this issue for


                                        8
the first time on appeal, we review it for plain error only.          See

United States v. Olano, 507 U.S. 725, 731-32 (1993). While Griffin

was sentenced under the advisory Guidelines regime, his actual

sentence — 188 months — was greater than the maximum sentence

authorized by the statute of conviction. See 18 U.S.C. § 924(a)(1)

(authorizing maximum sentence of 120 months imprisonment).            The

court justified the imposition of a 188-month sentence by its

finding that Griffin possessed three previous convictions for

violent felonies, see id. § 924(e)(1) (requiring mandatory minimum

sentence of 180 months for armed career criminal under ACCA), and

Griffin   asserts   that   this   enhancement   contravenes   the   Sixth

Amendment.

     Generally, as the Supreme Court held in its Apprendi and

Booker decisions, “any fact that increases the penalty for a crime

beyond the prescribed statutory maximum must be submitted to a

jury, and proved beyond a reasonable doubt.”          Apprendi v. New

Jersey, 530 U.S. 466, 490 (2000); accord United States v. Booker,

543 U.S. 220, 244 (2005).         If such a fact is one of a prior

conviction, however, a sentencing court is entitled to make a

relevant finding of fact.     See Apprendi, 530 U.S. at 490; Booker,

543 U.S. at 244.     Nevertheless, the Sixth Amendment limits the

sources on which a sentencing court may rely in finding facts

relating to prior convictions.       United States v. Allen, 446 F.3d

522, 531 (4th Cir. 2006).         In finding such facts, a sentencing


                                     9
court may look only to “‘the terms of the charging document, the

terms of a plea agreement or transcript of colloquy between judge

and defendant in which the factual basis for the plea was confirmed

by the defendant, or . . . some comparable judicial record.’”               Id.

(quoting Shepard v. United States, 544 U.S. 13, 26 (2005)).

       The evidence concerning Griffin’s sex offense convictions came

from unspecified “court records” referenced in his PSR.                And the

PSR failed to indicate whether those “court records” were judicial

records like those referred to in Shepard and Allen.                 In United

States v. Thompson, however, we held that “[t]he trial judge [is]

entitled to rely upon the PSR” to find prior convictions when “it

bears the earmarks of derivation from Shepard-approved sources such

as    the   indictments   and   state-court     judgments   from    his    prior

convictions,” and when a defendant fails to raise “the slightest

objection either to the propriety of its source material or to its

accuracy.”     421 F.3d 278, 285 (4th Cir. 2005).         Griffin’s PSR bore

the obvious earmarks of derivation from Shepard-approved sources.

That is, the facts regarding his convictions (dates of commission

and   statutory   violations)     were    the   type   normally    found   in   a

Shepard-approved source, see id. at 282-83, and the PSR indicated

that the facts were gleaned from “court records.”                    Moreover,

Griffin failed to object “to the propriety of [the PSR’s] source

material or to its accuracy,” see id. at 285; rather he objected

only to the conclusion that his prior convictions arose from


                                     10
offenses   committed   on   occasions    different   from   one   another.

Thompson thus constrains us to conclude that the district court was

“entitled to rely upon the PSR,” id., and it committed no Sixth

Amendment error in so doing.      Griffin therefore cannot show that

the district court plainly erred in its findings concerning his

previous convictions.3      This aspect of his appellate contentions

thus also fails.



                                  III.

     Pursuant to the foregoing, we affirm Griffin’s sentence.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before us and argument

would not aid in the decisional process.

                                                                  AFFIRMED




     3
      Griffin also argues that the three sex offense convictions
should have either been alleged in the indictment or admitted by
him in his plea colloquy.     Griffin’s contention on this point,
however, is foreclosed by our ruling in United States v. Cheek, 415
F.3d 349, 354 (4th Cir. 2005) (holding that “the Sixth Amendment .
. . does not demand that the mere fact of a prior conviction used
as a basis for a sentencing enhancement be pleaded in an indictment
and submitted to a jury for proof beyond a reasonable doubt”).

                                   11